DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on July 28, 2021.
 
Information Disclosure Statement
	The IDS filed on March 23, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the electrode material being distributed throughout voids, passages, channels, or porous volume fraction of a 3D mesh.  See pg. 6, 3rd. par. of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 12, 35-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over NAOI et al. (US 2010/0075224 “Naoi”) in view of Den Boer et al. (2004/0038131 “Den Boer”)
	For claims 1, 38 and 39:  Naoi teaches integrated electrode structures including an integrated anode electrode and an integrated cathode electrode with each integrated electrode structure comprising a current collector structure 2 with “through holes” 4 embedded in an electrode material layer 3 containing a positive-electrode or negative-electrode active material, which corresponds to a cathode or anode, respectively. (Fig. 1, Naoi in 0021, 0023)  Each of the electrode material layers is either a single layered anode or cathode material encasing the anode or cathode current collector structure (Fig. 2 which is a sectional view) such that the anode electrode current collector or cathode electrode current collector is embedded within the single layered anode material. 
 	As to being distributed throughout, to the extent that this feature is understood for the reason as set forth under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (discussion above), Naoi specifically states that the electrode material layer 3 is formed on the surface on which projections 4a, 4b are provided (Naoi in 0025), and a coating solution 3a (which dries to form the electrode material layer) is applied to the surroundings of the inclined projections 4a (0047, 0009) where the surroundings of the projections include through holes 4 (Fig. 4, 0045) so that the active material applied to the surroundings of the projections teaches or at least suggests the electrode material layer being distributed throughout as claimed.  It is asserted that a current collector material having voids, such as through holes, would have void 
	Naoi does not explicitly teach an electrolyte layer or inter-electrolyte layer disposed between the integrated anode and cathode electrodes to form an electrochemical cell.  However, Den Boer in the same field of endeavor teaches a plurality of electrode-current collector structures with an electrolyte layer separating the electrode-current collectors. (Den Boer in 0013, 0074)  The skilled artisan would find obvious to modify Naoi into an electrochemical cell in plurality and with an electrolyte layer.  The motivation for such a modification is to increase the current or voltage of the electrochemical cell by arranging a plurality of collector structures in parallel or series, respectively, and to increase the conductivity of metal ions. (0074, 0064-0065)
	For claim 2:  In Den Boer, the electrochemical cell structure comprises a plurality of electrochemical cells stacked adjacent to each other with a layer of electrolyte therebetween. (Den Boer in 0013, 0074) 
 	For claims 3 and 40:  Naoi does not explicitly teach the first integrated electrodes and the electrolyte layer comprising 3D printed structures.  However, as to a 3D printed structure, this limitation is not given patentable weight as such a product-by-process limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as the integrated electrode-current collector structure being an electrode material composition layer having a current collector layer disposed internal to and surrounded by the electrode composition layer, or, being towards a 3D current collector material mesh structure having voids therein where the electrode material is distributed within or throughout the void volume fraction.  In the event that any differences can be shown by the In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
 	For claims 4 and 27:  In Den Boer, the electrolyte layer comprises a ceramic electrolyte material.  (Den Boer in 0070)
	For claims 5 and 42:  Naoi teaches the first electrode material comprises an anode material such as lithium or lithium alloy, and the second electrode material comprises a cathode material such as lithium oxides, which the skilled artisan would find obvious as powder based materials. (Naoi in 0023)
 	For claims 6:  The anode material comprises carbon, inter alia, and the cathode material comprises lithium cobalt oxide, inter alia, and the current collectors comprise copper, inter alia. (Naoi in 0023)
	For claim 12:  Naoi does not explicitly teach a sinterable material.  However, the skilled artisan would find obvious that the current collector structures are sinterable materials in view of the current collectors being comprised of metals such as copper and aluminum and the active materials being metal oxides. (Naoi in 0022-0023)
For claims 35-37:  Naoi does not explicitly teach the void diameter and current collector thickness, however, it is asserted that optimization of these size dimensions within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed sizes are critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Furthermore, where the only difference between the In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claims 7-11 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over NAOI et al. (US 2010/0075224 “Naoi”) in view of Den Boer et al. (2004/0038131 “Den Boer”), and further in view of Kageira et al. (20110256442 A1 “Kageira”)
 	The teachings of Naoi and Den Boer are discussed above.
In Naoi, the anode current collector layer and the cathode current collector layer comprises a planar or quasi-2D layer of material, as seen in Naoi in Fig. 1, and Fig. 5 shows the current collector structure disposed internal to and surrounded by a thickness of the electrode composition layer.
	Naoi does not explicitly teach a network of wire elements.  However, Kageira in the same field of endeavor teaches perforated metal or embossed metal as an art-recognized equivalent to a wire element pattern such as a mesh or net.  Kageira teaches a current collector having the configuration of, inter alia, a mesh, net, perforated metal, embossed metal, and combinations thereof. (Kageira in 0057)  The prior art’s clear recognition of mutual equivalence of these components, independent of applicant’s disclosure, is herein relied upon as the rationale to support an obviousness rejection.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)  Furthermore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  It is further asserted that the electrode current collector structure such as the network of wire elements of Kageira is 3D current collector material mesh structure having voids therein that provide void volume fractions which have electrode material distributed within or throughout the void volume fractions.

	Claims 41 and 43 rejected under 35 U.S.C. 103 as being unpatentable over NAOI et al. (US 2010/0075224 “Naoi”) in view of Den Boer et al. (2004/0038131 “Den Boer”), and further in view of Babic et al. (US 2011/0053001 “Babic”)
The teachings of Naoi and Den Boer are discussed above.
Naoi does not explicitly teach a ceramic electrolyte of lithium lanthanum zirconium oxide, however, a lithium lanthanum zirconium oxide electrolyte is taught by Babic. (Babic, Abstract)  The skilled artisan would find obvious to further modify Naoi with an electrolyte or lithium lanthanum zirconium oxide.  The motivation for such a modification is to employ a cell medium that is a conductor of ions, that is protective of and stable in contact with lithium, that is non-aqueous, that is non-liquid, that is non-flammable and that does not produce short circuits that are associated with dendritic plating of lithium. (0008)


Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive. Applicant submits that the interpretation of a single layer of an active anode or a cathode material layer in Naoi is incorrect (citing par. 0055).  This argument has been fully considered but is not found persuasive.  While applicant is correct that nowhere is it indicated that there is no material layer on the other side of the current collector sheet, the embodiment relied upon in Naoi is to an active material layer on one side of the current collector and then on the other side, so that collectively both sides encase the current collector and current collector structure. (Naoi in 0049)  Naoi references “active material layers” as a layer of active material on opposite sides of the collector, i.e. an anode active material layer or a cathode active material layer, i.e. “a physical anchor effect is achieved [by projections 4a, 4b], so as to provide an effect of enhancing adhesion between the current collector 2 including the projections 4a, 4b, and the active material layers 3.” (emphasis added, 0028, Fig. 2)  The same active material layer is on the “top side” and on the “back side” of the current collector 2. (0021)  More specifically, Naoi discloses that the “inclined projections are surrounded by the active material layer” (0009), which teaches or at least suggests encasing the current collector structure.
Applicant further submits, assuming arguendo only one material layer on one surface of the current collector in Naoi, that Naoi cannot render unpatentable a singled layered anode/cathode material distributed throughout and encasing the anode/cathode current collector structure, as providing on one surface by Naoi is not distributed throughout or encasing.  This argument has been fully considered but is not found persuasive.  For reasons as maintained in the present Office action, the current collector and projections are encased by the active material 
Furthermore, as to being distributed throughout (and notwithstanding the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection), it is asserted that Naoi teaches or at least suggests being distributed throughout insofar as the active material being applied to the surroundings of the projections, as the electrode material layer 3 is formed on the surface on which projections 4a, 4b and its through holes 4 are provided. (Naoi in 0025, 0045-0047, 0009)
As discussed in the present Office action, a current collector material having voids, such as through holes, would have void volume fractions with electrode material distributed within or throughout the void volume fractions.
As to any reliance on inherency, the examiner notes that no basis for inherency is set forth in the Office action for an alleged application of Naoi to only a single layer on one single surface of the current collector sheet.  The examiner concedes that Naoi nowhere explicitly states there being no material layer on the side of the current collector without the protrusions.  Regarding applicant addressing Naoi’s first side and/or other side of the current collector, it is noted that the claims merely recite a current collector structure and is silent on sides of the current collector structure, or other sides (as in a sheet).  Applicant is encouraged to pursue claim 
It is noted that arguments submitted for Den Boer, Babic and Kageira merely assert that these references fail to remedy alleged differences in Naoi from the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722